A rehearing is denied, but in denying such rehearing the court places the denial, so far as the ruling of the trial court upon the motion to strike out the testimony of the witness Pennycook is concerned, solely upon the ground that the record shows that said witness did testify to certain facts from his own recollection, and the motion to strike out, being addressed toall of the testimony, was properly denied.
      McFarland, J.,   Angellotti, J.,   Beatty, C.J., Lorigan, J.,     Van Dyke, J.,     Shaw, J.